Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
Claim 11, should recite “A represents a value of lattice constant a” and “C represents a value of lattice constant c” so it is clear what constants are being referred to. 
Claim 18 should recite “volume of the body”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5,8-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellison-Hayashi et al (5,135,892).
Ellison-Hayashi et al teach a sintered  boron suboxide  body having lattice parameters of a=5.38435 and c=12.3175 (example 1). 
With respect to claim 2, X=.9048.
With respect to claims 3 and 4 the formed body of Ellison-Hayashi et al has a thickness, width and length (Figure1) and the length is typically longer than the other dimensions.
With respect to claims 5 and 10, dimensions and size is a matter of design choice obvious to one of ordinary skill in the art.
With respect to claim 8, C is 12.3175.
With respect to claim 9, the claims lacks any structure distinguishing from the bodies or plates formed by Ellison-Hayashi et al.
With respect to claims 8 and 26 the body is at least 95% crystalline (column 6, lines 10-11).
With respect to claim 9, Mg is included and densities of greater than 99.5% are generally known in the art (column 3, lines 46-50).
With respect to claim 11, c=12.3175.
With respect to claim 12, X=.9048.
With respect to claim 13, Ellison-Hayashi et al does not add a sintering aid.
With respect to claim 14, Mg is added via the boron powder and added in an amount less than 5% (example 1) as well as the sintered body is at least 95% B6O (column 4, lines 3-5).
With respect to claim 15, in view of the high pressure/temperature sintering it would be expected the body would have a density greater than 90% absent tangible evidence to the contrary.
With respect to claim 16, A is 5.38435.
With respect to claims 17 and 18 an amorphous phase is not taught.
With respect to claim 19 the sintered body is greater than 95% B6O (column 4, lines 3-5).
With respect to claims 20 and 21, dimensions and size is a matter of design choice obvious to one of ordinary skill in the art as well as it cannot be seen how a length could not be longer than the thickness.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

	Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurakevych et al “Experimental study and critical review of structural thermodynamic and mechanical properties of superhard refractory boron suboxide B6O”.
Kurakevych et al teach a boron suboxide body where a-5.399 and c=12.306 (page 2, first paragraph).
With respect to claim 2, X=1.014.
With respect to claims 3 and 4 the formed body of Kurakevych et al has a thickness, width and length (Figure1) and the length is typically longer than the other dimensions. 
With respect to claims 5 and 10, dimensions and size is a matter of design choice obvious to one of ordinary skill in the art.
With respect to claim 6, Xc=.9968.
With respect to claim 7 A=5.399.
With respect to claim 8, C is 12.306.
With respect to claim 9, the claims lacks any structure distinguishing from the bodies or plates formed by
With respect to claim 11, C=12.306.
With respect to claim 12, X=1.014.
With respect to claim 13, sintering aids are not taught.
With respect to claim 14, other metal oxides are taught, (page 1, under synthesis) and claim 15 a density is 2.62g/cm3 is taught(Table 2) which is approximately theoretical density of boron suboxide.
With respect to claim 16, A=5.399.
With respect to claims 17 and 18 amorphous phase is not taught.
With respect to claim 19, crystalline B6O is formed, (See Melting and thermal stability).
With respect to claims 20 and 21, dimensions and size is a matter of design choice obvious to one of ordinary skill in the art as well as it cannot be seen how a length could not be longer than the thickness.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
11/16/2022